Reese, C. J.,
dissenting.
I do not express any opinion upon the merits of the controversy between the officiating priest and the congregation at Ulysses, on the one side, and the bishop and other church officers upon the other. That the present conditions are unfortunate cannot be denied. But in the settlement of property rights involved in such controversies the courts are sometimes called into action and are compelled to settle and adjust such rights. They do not hesitate to discharge the duty when a proper case is presented for adjudication. Was such a case presented to the district *533court and is such an one presented to this court? The real and underlying questions are: First. Is the church at Ulysses now operating under and governed by its amended articles of incorporation? Second. Is the present and acting board of trustees of that church the lawful board of trustees, or is the previous board, in existence before the adoption of the amended articles, the legal board? Third. Is the board which appeared and moved to dismiss this suit the lawful and rightful board of trustees? If they are, they had an absolute right to insist upon the dismissal of this suit, and the decision of the district court in dismissing the case was correct, and the only order which should have been made. In order to reach a proper decision of the controversy, it will be necessary to decide these questions, and in their decision the question of the title of the newer board to the office, which it is claimed they are usurping, is to be solved before the consideration of the relief to be granted can be entered upon. Can that question be settled in an action for an injunction, or must these questions of law be first adjudicated in a proper legal proceeding by an action in the nature of quo warranto or otherwise? It is my opinion that a court of equity has no power or jurisdiction to decide this question. Sherman v. Clark, 4 Nev. 138. It must be remembered that, strictly speaking, this is not a suit by or against the church corn poration. It is not a suit against third parties who are invading the rights of the corporation, but it is a suit among those claiming to be officers, all of whom are members' of the corporate body. There can be no adjudication without first deciding who are the legal trustees. This should only be done in and by a court of law. Until that question is decided, equity cannot interfere to try the rights of the claimants. In my opinion the decision of the district court was right and should be affirmed.